DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/961,075, filed on 07/09/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGING DEVICE WHICH PERFOMS IMAGING AT A HIGH RESOLUTION FOR A PIXEL ROW IN A STATE IN WHICH MOTION IS DETECTED.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 (line 4) recites limitation “the moving bodies” should be changed to --the plurality moving bodies--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first image processing unit,” “a pixel adding unit,” “a second image processing unit,” in claim 1; “a motion detection processing unit,” “control unit,” in claims 2-4, 6; “an exposure evaluation value generating unit,” in claim 6; “an output processing unit,” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a first image processing unit,” “a pixel adding unit,” “a second image processing unit,” in claim 1; “a motion detection processing unit,” “control unit,” in claims 2-4, 6; “an exposure evaluation value generating unit,” in claim 6; “an output processing unit,” in claim 9, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “a first image processing unit,” “a pixel adding unit,” “a second image processing unit,” “a motion detection processing unit,” “control unit,” “an exposure evaluation value generating unit,” “an output processing unit,” either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-9 cannot be determined.
Therefore, the claims 1-9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “a first image processing unit,” “a pixel adding unit,” “a second image processing unit,” in claim 1; “a motion detection processing unit,” “control unit,” in claims 2-4, 6; “an exposure evaluation value generating unit,” in claim 6; “an output processing unit,” in claim 9, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “a first image processing unit,” “a pixel adding unit,” “a second image processing unit,” “a motion detection processing unit,” “control unit,” “an exposure evaluation value generating unit,” “an output processing unit,” either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-9 are rejected as being dependent from claim 1.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 (lines 5-8) recites limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to specifically describe the limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction.”

Claims 2-9 are rejected as being dependent from claim 1.

Claim 10 (lines 4-6) recites limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to specifically describe the limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction.”

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lines 5-6) recites limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction;” it is not known that how “pixel rows” arranged in a predetermined direction and “pixels rows” are also arranged in a direction perpendicular to the predetermined direction, that is how are “pixel rows” arranged in two different direction?  
Claims 2-9 are rejected as being dependent from claim 1.
	Claim 5 (line 4) recites limitation “a region;” it is not known that limitation “a region” as recited in claim 5 (line 4) is the same or different from limitation “a region” as recited in claim 2 (line 5).
Claim 5 (lines 4-5) recites limitation “a region including the moving bodies the predetermined region;” it is unclear what does “the moving bodies the predetermined region” means?
	
Claim 10 (lines 4-6) recites limitation “in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction;” it is not known that how “pixel rows” arranged in a predetermined direction and “pixels rows” are also arranged in a direction perpendicular to the predetermined direction, that is how are “pixel rows” arranged in two different directions?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,172,152. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application is anticipated by Patent Claim 1 in that Claim 1 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claims 1-10 of the instant application and claims 1-10 of U.S. Patent No. 11,172,152 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,172,152
 1. An imaging device comprising:
          an imaging element that performs imaging at predetermined resolution for a first pixel row including a predetermined region and performs imaging at resolution lower than the predetermined resolution for a second pixel row other than the first pixel row in a two-dimensional pixel array in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction;
           a first image processing unit that generates an image of the predetermined region on a basis of an imaging signal of the first pixel row;
            a pixel adding unit that performs an adding process between pixels on the imaging signal of the first pixel row to make resolution the same as resolution of an imaging signal of the second pixel row; and
             a second image processing unit that generates an image of an entire region on a basis of the imaging signal of the second pixel row and the imaging signal of the first pixel row subjected to the adding process.

1. An imaging device, comprising: 
   an imaging element configured to:
          image, at a first resolution, for a first pixel row of a plurality of pixel rows which comprises region of interest; and 
           image, at a second resolution lower than the first resolution, for a second pixel row of the plurality of pixel rows, wherein 
        the second pixel row is different from the first pixel row, 
       the plurality of pixel rows is a two-dimensional pixel array, pixels in each pixel row of the plurality of pixel rows are arranged in a first direction, and 
        the plurality of pixel rows are arranged in a second direction perpendicular to the first direction; and circuitry configured to: 
         generate an image of the region of interest based on a first image signal of the first pixel row;     
         add at least one pixel for the first pixel row to change the first resolution to the second resolution of a second image signal of the second pixel row; and 
        generate an image of an entire region based on the second image signal of the second pixel row and the first image signal of the first pixel row subjected to the addition of the at least one pixel.

2. The imaging device according to claim 1, further comprising:
          a motion detection processing unit that detects motion according to a change in time series of the image of the entire region; and
          a control unit that controls the imaging element to image the first pixel row while making a region in which the motion is detected the predetermined region.

2. The imaging device according to claim 1, wherein the circuitry is further configured to:    
           detect motion based on a change in time series of the image of the entire region;   
             determine a first region as the region of interest based on the detected motion; and control the imaging element to image the first pixel row in the determined first region.
3. The imaging device according to claim 2,
       wherein the control unit controls the imaging element to increase a frame rate when a transition is made from a state in which the motion is not detected to a state in which the motion is detected.

3. The imaging device according to claim 2,    
       wherein the circuitry is further configured to control the imaging element to increase a frame rate when a transition is made from a state in which the motion is not detected to a state in which the motion is detected.
4. The imaging device according to claim 2,
        wherein the control unit controls the imaging element to change a frame rate according to a moving speed of the region in which the motion is detected.

4. The imaging device according to claim 2,  
          wherein the circuitry is further configured to control the imaging element to change a frame rate based on a moving speed of the first region in which the motion is detected.
5. The imaging device according to claim 2,
       wherein, in a case where a plurality of moving bodies of different moving speeds is detected in the image of the entire region, the control unit controls the imaging element to image the first pixel row while making a region including the moving bodies the predetermined region.

5. The imaging device according to claim 2,    
        wherein the circuitry is further configured to:   

          detect a plurality of moving bodies in a second region of the entire region; and 
          control the imaging element to image the first pixel row in the second region.
6. The imaging device according to claim 2, further comprising:
           an exposure evaluation value generating unit that generates an exposure evaluation value on a basis of the region in which the motion is detected in the image of the entire region,
        wherein the control unit controls the imaging element to perform exposure on a basis of the exposure evaluation value.

6. The imaging device according to claim 2, wherein the circuitry is further configured to:   
           generate an exposure evaluation value based on the first region in which the motion is detected in the image of the entire region, and   
             control the imaging element to perform exposure based on the exposure evaluation value.
7. The imaging device according to claim 2,
          wherein, in a state in which the motion is detected, the imaging element alternately repeats a first frame period in which the imaging at the predetermined resolution is performed for the first pixel row and the imaging is not performed for the second pixel row, and a second frame period in which the imaging is performed at resolution lower than the predetermined resolution for all the pixel rows.

7. The imaging device according to claim 2,    
            wherein the imaging element is further configured to, upon detection of the motion, alternately repeat, a first frame period in which the first pixel row is imaged at the first resolution and the second pixel row is not imaged, and a second frame period in which the plurality of pixel rows are imaged at a resolution lower than the first resolution.
8. The imaging device according to claim 2,
            wherein the imaging element performs the imaging at the predetermined resolution for the first pixel row only in a state in which the motion is detected.

8. The imaging device according to claim 2,  
            wherein the imaging element is further configured to image, at the first resolution, for the first pixel row only in a state in which the motion is detected.
9. The imaging device according to claim 1, further comprising:
           an output processing unit that outputs the image of the predetermined region generated by the first image processing unit.

9. The imaging device according to claim 1,  
       wherein the circuitry is further configured to output the image of the region of interest.
10.  A control method of an imaging element that performs imaging at predetermined resolution for a first pixel row including a predetermined region and performs imaging at resolution lower than the predetermined resolution for a second pixel row other than the first pixel row in a two-dimensional pixel array in which pixel rows arranged in a predetermined direction are arranged in a direction perpendicular to the predetermined direction, the control method comprising:
              a first image processing procedure that generates an image of the predetermined region on a basis of an imaging signal of the first pixel row;
             a pixel adding procedure that performs an adding process between pixels on the imaging signal of the first pixel row to make resolution the same as resolution of an imaging signal of the second pixel row; and
            a second image processing procedure that generates an image of an entire region on a basis of the imaging signal of the second pixel row and the imaging signal of the first pixel row subjected to the adding process.

10. An imaging control method comprising:   
           imaging, at a first resolution, for a first pixel row of a plurality of pixel rows which comprises a region of interest; 
            imaging, at a second resolution lower than the first resolution, for a second pixel row of the plurality of pixel rows, wherein 
         the second pixel row is different from the first pixel row, the plurality of pixel rows is a two-dimensional pixel array, 
          pixels in each pixel row of the plurality of pixel rows are arranged in a first direction, and    
           the plurality of pixel rows are arranged in a second direction perpendicular to the first direction; 
            generating an image of the region of interest based on a first imaging signal of the first pixel row; 
            adding at least one pixel for the first pixel row to change the first resolution to the second resolution of a second imaging signal of the second pixel row; and 
             generating an image of an entire region based on the second imaging signal of the second pixel row and the first imaging signal of the first pixel row subjected to the adding of the at least one pixel.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAITO (US 2012/0269444) discloses image compositing apparatus, image composing method and program recording device.
Hiraga et al. (US 20090185721) discloses image data processing method and image processing apparatus.
Koga et al. (US 8,873,889) discloses image processing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          6/14/2022